DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2, 4, 6, and 12-20 have been cancelled.  Claims 1, 7, 11, 21, and 22 have been amended.  
Claims 1, 3, 5, 7-11, 21, and 22 are pending and under examination.

2.	The objections to claims 1, 7, and 11 are withdrawn in response to the amendments filed on 6/20/2022.
All rejections/objections pertaining to claim 4 are moot because the claim was cancelled with the reply filed on 6/20/2022.
The double patenting rejection of claims 1, 3-5, 7-11, 21, and 22 over claims 1-12 of copending Application No. 17/165,159 is withdrawn because the application claims 1-12 have been cancelled.
The rejection of claims 7-11, 21, and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to the amendment to delete the recitations of “enhanced permeability and retention effect” (claim 7) and “polypeptides less than 10 kDa” (claims 21 and 22).
The rejection of claims 1, 3-5, and 7-11 under 35 U.S.C. 103 as being unpatentable over Hosta et al. (PGPUB 2010/0323021), in view of Laland et al. (Nature, 1963, 199: 465-467), as evidenced by both Amicon User Guide and Saxena et al. (Adv. Healthcare Mater., 2019, 8: 1-14) is withdrawn in response to the amendment introducing the limitation of detergent extract.

Claim Objections
3.	Claim 1 is objected to because of the recitation “comprising of zymosan polypeptides” (line 7).  Appropriate correction to “comprising zymosan polypeptides” is required.

4.	Claims 7, 21 and 22 are objected to because of the recitation “comprised of zymosan polypeptides” in lines 5 (claim 7) and 2 (claim 21 and 22).  Appropriate correction to “comprising zymosan polypeptides” is required.

Claim Rejections - 35 USC § 112(a) – new matter
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 3, 5, 7-11, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".  
Specifically, the amendment to claims 1, 7, 21, and 22 introducing the limitation of polypeptides extracted with a detergent is considered new matter.  The specification and original claims do not provide support for this limitation.  The applicant points to [0077] in the specification for support.  This paragraph discloses one example of obtaining the specific water-soluble polypeptides extracted by CHAPS; however, this is not enough to support the very broad genus of polypeptides extracted with a detergent.  The specification does not contemplate using a detergent other than CHAPS.  As commonly known in the art, different detergents extract different sets of polypeptides (see Luche, Proteomics, 2003, 3: 249-253, p. 250, column 2, first full paragraph, paragraph bridging p, 250 and 251, p. 251, paragraph bridging columns 1 and 2; p. 252, Fig. 2; see Huang, Int. J. Mol. Sci., 2014, 15: 10169-10184, p. 10172-10173; paragraph bridging p. 1081 and 1082).  Thus, the broad recitation “detergent” encompasses isolating different polypeptide sets, which is not supported by the specification.  The specification only provides support for isolating the specific set of polypeptides extracted by CHAPS.
Similarly, the recitation of a spin column in claims 1 and 7 introduces new matter.  The specification only provides support for a 10kDa spin column, which isolates polypeptides having a molecular weight of more than 10 kDa (see [0077]).  No spin column other than the 10kDa spin column is disclosed by the specification.  The broad recitation of spin column in claims 1 and 7 encompasses spin columns having diverse molecular weight cut-offs (i.e., isolating polypeptides having molecular weights of less than 10 kDa or polypeptides having molecular weights higher than but not encompassing 10kD).  These embodiments are not supported by the specification.
MPEP 2163.06 notes "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure".
Claims 3, 5, and 8-11 are included because they depend upon claims 1 and  7 and thus, they also encompass the embodiment under rejection.


Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 3, 5, and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the recitation of spin column in claims 1 and 7 encompasses spin columns having diverse molecular weight cut-offs, leading to the isolation of polypeptides sets each having a different range of molecular weights and comprising different polypeptides; this leads to confusion over the intended scope of the claims because it is not clear what polypeptide set is intended to be claimed.  Thus, the metes and bounds of the claims cannot be determined and the claims are indefinite.
Claims 3, 5, and 8-11 are rejected for being dependent from the rejected claims 1 and 7 and also for failing to further clarify the basis of the rejection.

9.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633